Citation Nr: 1116635	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision granted service connection for chronic obstructive pulmonary disease (COPD) (claimed as bronchitis) and a burn scar on the left thigh and assigned a 30 percent disability evaluation and a noncompensable evaluation, respectively, effective from July 22, 2008.  The Veteran appealed that decision seeking higher initial evaluations, and the case was referred to the Board for appellate review.

In March 2010, the Board issued a decision denying the claims for higher initial evaluations.  However, it was also noted that the Court had recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board determined that the issue of entitlement to TDIU was also on appeal and remanded that issue in order for the RO to develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such development has been completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for and currently assigned a 30 percent evaluation for COPD and a noncompensable evaluation for a burn scar on the left thigh.  His combined evaluation is 30 percent.

3.  The Veteran's service-connected disabilities have not been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Board does acknowledge that the RO did not provide the Veteran with proper notice regarding entitlement to TDIU prior to the initial rating decision in December 2008.  Nevertheless, the RO sent the Veteran a letter in April 2010, which did meet the notification requirements.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim for TDIU was readjudicated in a supplemental statement of the case (SSOC). The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for entitlement to TDIU.  Specifically, the April 2010 letter informed the Veteran that the evidence must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to obtain or maintain substantially gainful employment.  It was also noted that he generally must meet certain disability percentage requirements, i.e., one disability ratable at 60 percent or more; or, more than one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  The April 2010 letter further explained that he could be entitled to TDIU based on exceptional circumstances and that such a claim would require evidence showing that his service-connected disabilities present such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards is impractical.  Additionally, the March 2011 supplemental statement of the case (SSOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the April 2010 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the April 2010 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the April 2010 letter informed him that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Further, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that April 2010 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there had been changes in the Veteran's condition.  The letter also explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant to the claim being decided herein.

The Veteran was also afforded a VA examination in May 2010 in connection with his claim for TDIU.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and currently assigned a 30 percent evaluation for COPD and a noncompensable evaluation for a burn scar on the left thigh.  His combined evaluation is 30 percent.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has denied referral for consideration of the Veteran's TDIU claim on an extraschedular basis.

Upon review of the claims file, the Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service.  In this regard, there has been no indication that VA's schedule for rating disabilities is insufficient or inadequate to assign ratings for the Veteran's service-connected disabilities.  

The Board acknowledges that the Veteran is currently unemployed.  He indicated in a May 2010 VA Form 21-8940 that he stopped working because the pain and stress were too much for him.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  

The Veteran's spouse indicated in a June 2008 statement that he had quit working as a car salesman due to his bronchitis, which is a symptom of his service-connected COPD.  She also submitted a statement in July 2009 in which she asserted that the Veteran would still be working, but that his legs have worsened.  The Board notes that the Veteran is only service-connected for COPD and a burn scar on the left thigh.  Service connection has not been established for a bilateral leg disability.  The Board also notes that the Veteran had a nonservice-connected cerebrovascular accident with left-sided weakness. 

In addition, three other individuals submitted lay statements in April 2010 in support of the Veteran's claim.  They indicated that they had witnessed the Veteran's health deteriorate and that he had difficulty walking, breathing, and hearing, which interfered with his employment.  However, the Board notes that the Veteran is not service-connected for any hearing disorder.  Thus, the lay statements do not indicate that the Veteran's unemployment is due solely to his service-connected disabilities. 

Moreover, a December 2008 VA examiner indicated that the Veteran's COPD had a moderate effect on shopping and recreation and a severe effect on chores and noted that he did not participate in sports.  However, there was only a mild effect on travel and no effect on feeding, bathing, dressing, toileting, and grooming.  The Veteran's scar was also found to have no effect on his limitation of motion or function.  It was further noted that there were no recent hospitalizations or surgeries.  

Significantly, the May 2010 VA examiner reviewed the claims file and performed a physical examination.  He noted that there was no history of surgery or hospitalization and that the Veteran's response to treatment for his COPD had been fair with some improvement.  The examiner commented that the respiratory disorder's effect on the Veteran's occupation was that he had to be assigned different duties and indicated that he retired in 2007 because he was eligible by age or duration of work.  It was also noted that his COPD had a moderate effect on his chores and travel, a severe effect on recreation, and prevented exercise and sports; however, the scar did not have any effect on his usual daily activities.  The examiner concluded that the burn scar and COPD did not prevent the Veteran from performing his usual occupation of automobile sales.  Although he stated that the disorders did prevent any physical occupational employment, the examiner specifically opined that they did not prevent him from sedentary employment that does not require prolonged walking.  As such, the May 2010 VA examiner merely stated that the Veteran was limited and did not indicate that he was entirely incapable of securing some form of employment.

There is also no indication that any other agency, such as the Social Security Administration-which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable.  Indeed, the Veteran indicated in his May 2010 VA Form 21-8940 that he did not expect to receive any disability retirement benefits.  

Based on the foregoing, the Board concludes that while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 30 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1 (2010).  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


